              Case 2:18-mj-00878-PAL Document 10 Filed 11/13/18 Page 1 of 4




 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
     Attorney for Jose Roberto
 7
 8                                  UNITED STATES DISTRICT COURT

 9                                        DISTRICT OF NEVADA

10
     UNITED STATES OF AMERICA,                                      Case No. 2:18-mj-878-PAL
11
                       Plaintiff,                               STIPULATION TO CONTINUE
12                                                                    BENCH TRIAL
              v.
13
     JOSE ROBERTO,                                                          (First Request)
14
                       Defendant.
15
16
              IT IS HEREBY STIPULATED AND AGREED, by and between Dayle Elieson, United
17
     States Attorney, and Kevin Douglas Schiff, Assistant United States Attorney, counsel for the
18
     United        States    of     America,   and    Rene     L.    Valladares,      Federal   Public
19
     Defender, and Monique Kirtley, Assistant Federal Public Defender, counsel for Jose Roberto,
20
     that the bench trial currently scheduled on November 21, 2018, at the hour of 8:45 a.m., be
21
     vacated and set to a date and time convenient to this Court, but no sooner than thirty (30) days.
22
              This Stipulation is entered into for the following reasons:
23
              1.       Counsel for the defendant needs the additional time to review, investigate, and
24
     discuss the case with Mr. Roberto.
25
              2.       The defendant is not in custody and does not oppose a continuance.
26
           Case 2:18-mj-00878-PAL Document 10 Filed 11/13/18 Page 2 of 4




 1          3.      Additionally, denial of this request for continuance could result in a miscarriage
 2   of justice. The additional time requested by this Stipulation is excludable in computing the time
 3   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
 4   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
 5   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
 6          This is the first request for a continuance of the bench trial.
 7          DATED this 9th day of November, 2018.
 8
 9      RENE L. VALLADARES                                 DAYLE ELIESON
        Federal Public Defender                            United States Attorney
10
11       /s/ Monique Kirtley                              /s/ Kevin Douglas Schiff
      By_____________________________                  By_____________________________
12      MONIQUE KIRTLEY                                  KEVIN DOUGLAS SCHIFF
        Assistant Federal Public Defender                Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                       2
            Case 2:18-mj-00878-PAL Document 10 Filed 11/13/18 Page 3 of 4




 1                               UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                                   Case No. 2:18-mj-878-PAL
 4
                    Plaintiff,                            FINDINGS OF FACT, CONCLUSIONS
 5                                                              OF LAW AND ORDER
            v.
 6
     JOSE ROBERTO,
 7
                    Defendant.
 8
 9
10                                        FINDINGS OF FACT

11          Based on the pending Stipulation of counsel, and good cause appearing therefore, the

12   Court finds that:

13          1.      Counsel for the defendant needs the additional time to review, investigate, and

14   discuss the case with Mr. Roberto.

15          2.      The defendant is not in custody and does not oppose a continuance.

16          3.      Additionally, denial of this request for continuance could result in a miscarriage

17   of justice. The additional time requested by this Stipulation is excludable in computing the time
18   within which the trial herein must commence pursuant to the Speedy Trial Act, Title 18, United
19   States Code, Section 3161(h)(7)(A), considering the factors under Title 18, United States Code
20   §§ 3161(h)(7)(B) and 3161(h)(7)(B)(iv).
21
22
23
24
25
26
                                                      3
            Case 2:18-mj-00878-PAL Document 10 Filed 11/13/18 Page 4 of 4




 1                                     CONCLUSIONS OF LAW

 2          The ends of justice served by granting said continuance outweigh the best interest of the
 3   public and the defendant in a speedy trial, since the failure to grant said continuance would be
 4   likely to result in a miscarriage of justice, would deny the parties herein sufficient time and the
 5   opportunity within which to be able to effectively and thoroughly prepare for trial, taking into
 6   account the exercise of due diligence.
 7          The continuance sought herein is excludable under the Speedy Trial Act, title 18, United
 8   States Code, Section 3161(h)(7)(A), when considering the facts under Title 18, United States
 9   Code, §§ 316(h)(7)(B) and 3161(h)(7)(B)(iv).
10                                               ORDER

11          IT IS THEREFORE ORDERED that the bench trial currently scheduled on Wednesday,
12   November 21, 2018 at 8:45 a.m., be vacated and continued to January 30, 2019, at 8:45 a.m.
13
14
15          DATED this 14th day of November, 2018.
16
17
18                                                  UNITED STATES MAGISTRATE JUDGE

19
20
21
22
23
24
25
26
                                                       4
